Citation Nr: 1333169	
Decision Date: 10/23/13    Archive Date: 10/24/13

DOCKET NO.  10-11 282	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for interstitial cystitis.

2.  Entitlement to a disability rating in excess of 20 percent for lumbosacral strain.  

3.  Entitlement to a disability rating in excess of 10 percent for left lower extremity polyneuropathy.  

4.  Entitlement to a disability rating in excess of 10 percent for right lower extremity polyneuropathy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1989 to July 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Cleveland, Ohio.  The Board notes that the jurisdiction of the Veteran's AOJ has been changed to Atlanta, Georgia.  

The issue of entitlement to service connection for a cyst of the wrist or hand, to include as secondary to falls related to her spine and leg disabilities, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a January 2013 statement, the Veteran's representative reported that the Veteran's cystitis, lumbosacral strain, and bilateral polyneuropathy of the lower extremities have significantly worsened during the course of the claim.  The representative asserted that the Veteran is now completely incontinent, experiences such extreme numbness in the lower extremities that she cannot drive, and must wear a back brace, use a walker, and receive morphine to manage her low back disability.  Additionally, the Veteran did not attend a VA examination due to a lack of transportation.  As the Veteran's representative asserted a worsening of the Veteran's disabilities, has offered good cause for her failed to report for the VA examinations and since it has been several years since the most recent VA examination, the Board finds that a new examination is required before a final decision on the merits may be made.  As such, VA is required to afford her a contemporaneous VA examination to assess the current nature, extent and severity of her disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

The Board acknowledges that the Veteran did not attend two scheduled VA examinations; however, as the representative has asserted such a significant worsening and has also asserted bias due to her inability to attend the VA examination due to transportation issues, the Board finds that another attempt to schedule a VA examination must be made.  VA should attempt to assist the Veteran by scheduling the examination at the Atlanta VAMC, which she travels to on a regular basis for treatment purposes.  

Accordingly, the case is REMANDED for the following action:


1. Obtain and associate with the claims file, physically or electronically, any outstanding VA treatment records for her asserted disability.  If such records cannot be obtained or if no such records exist, the RO should document such findings, and the Veteran shall be notified accordingly.

2.  Notify the Veteran that she may submit lay statements from herself and from individuals that have first-hand knowledge of any worsening in symptoms associated with her cystitis, lumbar spine, and bilateral leg disabilities. The Veteran should be provided a reasonable amount of time to submit this lay evidence.

3.  Schedule the Veteran for a VA examination so as to determine the extent of any low back disability, bilateral polyneuropathy of the lower extremities, and interstitial cystitis.  All tests and studies deemed necessary by the examiner shall be conducted.

The examiner should identify all spinal orthopedic pathology found to be present.  The examiner should conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's lumbar spine.

In addition, if possible, the examiner should state whether the lumbar spine disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.

Further, the examiner should also discuss the nature and severity of the bilateral lower extremity polyneuropathy and interstitial cystitis.  The examiner must also state whether the Veteran has any other neurological symptoms to include bowel problems, related to her lumbar spine disability.

All findings and conclusions should be set forth in a legible report.

4.  Then readjudicate the Veteran's claim for higher ratings.  If the benefits sought on appeal remain denied, the Veteran and her representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

